14‐3123‐cv 
CBS Broadcasting v. FilmOn.com Inc. 
                                   
                   UNITED STATES COURT OF APPEALS 
                       FOR THE SECOND CIRCUIT 
 
                             August Term, 2015 
                                           
         (Argued:  August 31, 2015            Decided: February 16, 2016) 
                                           
                            Docket No. 14‐3123‐cv 
________________________________________________________________________ 
                                           
 CBS BROADCASTING INC., NBC STUDIOS, INC., UNIVERSAL NETWORK TELEVISION, 
     LLC, NBC SUBSIDIARY (KNBCTV), INC., TWENTIETH CENTURY FOX FILM 
  CORPORATION, FOX TELEVISION STATIONS, INC., ABC HOLDING COMPANY, INC., 
 DISNEY ENTERPRISES, INC., NBC STUDIOS LLC, NBC SUBSIDIARY (KNBCTV) LLC, 
  AMERICAN BROADCASTING COMPANIES, INC., BIG TICKET TELEVISION, INC., CBS 
              STUDIOS INC., OPEN 4 BUSINESS PRODUCTIONS LLC, 
                                           
                                              Plaintiffs‐Appellees, 
                                           
                                      ‐ v. ‐ 
                                           
                             FILMON.COM, INC., 
                                           
                                                   Defendant‐Appellant, 
                              
                             ALKIVIADES DAVID, 
                                                       
                                                   Respondent‐Appellant. 
________________________________________________________________________ 

                          




                                       1 
 
Before:       
             HALL, LIVINGSTON, and LOHIER, Circuit Judges.  
 
        Appeal  from  a  judgment  of  the  United  States  District  Court  for  the 
Southern  District  of  New  York  (Buchwald,  J.)  holding  Defendant‐Appellant 
FilmOn.com,  Inc.  and  Respondent‐Appellant  Alkiviades  David  in  contempt, 
sanctioning  FilmOn.com,  Inc.  $90,000,  and  awarding  Plaintiffs‐Appellees 
attorneys’  fees.  Appellants  argue  that  the  district  court  abused  its  discretion 
when  it  held  them  in  contempt  because  the  injunction  was  not  clear  and 
unambiguous  and  they  diligently  attempted  to  comply  with  the  injunction  in  a 
reasonable manner. Appellants further contend that the district court abused its 
discretion by imposing criminal sanctions and by awarding attorneys’ fees. The 
district  court  did  not  abuse  its  discretion  when  holding  both  FilmOn.com,  Inc. 
and David in contempt, sanctioning FilmOn.com, Inc., and  awarding attorneys’ 
fees.  
 
        AFFIRMED. 
 
 
                                     RYAN G. BAKER,  
                                            Baker Marquart LLP, Los Angeles, CA, for 
                                            Defendant‐Appellant FilmOn.com Inc. and 
                                            Respondent‐Appellant Alkiviades David. 
                                      
                                     ROBERT ALAN GARRETT, 
                                            Peter L. Zimroth (on the brief), Arnold & 
                                            Porter LLP, New York, NY, for Plaintiffs‐
                                            Appellees CBS Broadcasting et al.  
                                             
                                            Julie A. Shepard and Paul M. Smith (on the 
                                            brief), Jenner & Block LLP, Washington, 
                                            DC, for Plaintiffs‐Appellees Twentieth Century 
                                            Fox Film Corporation and Fox Television 
                                            Stations, Inc. 
                                      
                              

                                            2 
 
HALL, Circuit Judge: 

      FilmOn.com,  Inc.  (“FilmOn”)  and  FilmOn’s  Chief  Executive  Officer,  

Alkiviades David (“David”), appeal from an August 15, 2014 judgment entered 

in  the  United  States  District  Court  for  the  Southern  District  of  New  York 

(Buchwald, J.) pursuant to a decision holding FilmOn and David in contempt of 

an  August  8,  2012  Consent  Order  of  Judgment  and  Permanent  Injunction  (the 

“Injunction”).  The  Injunction  prohibited  FilmOn  from  distributing  copyrighted 

content owned by Plaintiffs‐Appellees (collectively, the “Plaintiffs”)—a group of 

television  networks  including  CBS  Broadcasting  Inc.,  NBC  Studios  LLC,  Fox 

Television  Stations,  Inc.,  and  ABC  Holding  Company  Inc.  On  July  7,  2014,  the 

district  court  ordered  FilmOn  and  David  to  show  cause  why  the  district  court 

should not hold FilmOn in contempt for violating the Injunction because FilmOn 

had  used  its  Teleporter  technology  (“Teleporter  System”)  to  distribute  the 

Plaintiffs’  copyrighted  television  programs  without  the  Plaintiffs’  permission. 

The  district  court  found  that  FilmOn  had violated  the  Injunction  and  held  both 

FilmOn  and  David  in  civil  contempt,  sanctioned  FilmOn  $90,000,  and  awarded 

the Plaintiffs attorneys’ fees. On appeal, FilmOn and David argue that the district 

court  abused  its  discretion  when  it  held  them  in  contempt,  sanctioned  FilmOn, 



                                            3 
 
and  awarded  the  Plaintiffs  attorneys’  fees.  For  the  reasons  stated  below,  we 

affirm the district court’s decision.  

               I.      BACKGROUND 

       In  2010,  FilmOn  launched  a  service  that  allowed  subscribers  to  use  a 

computer or mobile device to stream an assortment of television stations over the 

Internet.  The  Plaintiffs  sued  FilmOn  for  copyright  infringement  and  sought  a 

temporary restraining order. In response, FilmOn argued that it was operating as 

a  cable  system  and  therefore  it  qualified  for  a  Section  111  compulsory  license 

under  the  Copyright  Act,  17  U.S.C.  §  111.1  The  district  court  granted  the 

temporary  restraining  order,  and  in  July  2012  the  parties  entered  into  a 

settlement agreement (the “2012 Settlement Agreement”) which was executed by 

David  in  his  personal  capacity  and  on  behalf  of  FilmOn.  The  district  court 




                                              
1  Section  111(c)(1)  of  the  Copyright  Act  provides  that  “secondary  transmissions 

to the public by a cable system of a performance or display of a work embodied 
in  a  primary  transmission  made  by  a  broadcast  station  licensed  by  the  Federal 
Communications  Commission  [“FCC”] . . . shall  be  subject  to  statutory 
licensing.”  17  U.S.C.  §  111(c)(1).  If  the  FCC  determines  that  FilmOn  is  a  cable 
system  under  the  Copyright  Act  then  FilmOn  will  qualify  for  a  Section  111 
license and be entitled to transmit the Plaintiffs’ copyrighted content, subject to 
fees and restrictions imposed on Section 111 license holders.   

                                             4 
 
approved  the  2012  Settlement  Agreement  and  then  entered  it  as  a  stipulated 

consent judgment and the Injunction.  

      The Injunction prevents FilmOn and its “affiliated companies, and all of its 

officers,  directors,  agents . . . from  infringing,  by  any  means,  directly  or 

indirectly,  any  of  plaintiffs’  exclusive  rights  under  Section  106(1)‐(5)  of  the 

Copyright  Act,  including  but  not  limited  to  through  the  streaming  over  mobile 

telephone  systems  and/or  the  Internet.”  App.  175.  The  injunction  explicitly 

provides  that  any  violation  of  its  provisions  would  expose  FilmOn  to  “all 

applicable penalties, including contempt of Court.” Id. 

      After consenting to the Injunction, FilmOn began offering its subscribers a 

video  on  demand  (VOD)  service  which  allowed  users  to  access  an  archive  of 

previously  televised  programs  for  streaming  at  any  time.  In  July  2013,  the 

Plaintiffs  sought  an  order  to  show  cause  why  FilmOn  should  not  be  held  in 

contempt for violating the Injunction. The district court found FilmOn and David 

in contempt for the unauthorized VOD streaming of the Plaintiffs’ programming. 

The district court issued a contempt judgment (“2013 Contempt Judgment”) that 

required  defendants  to  agree  not  to  use  the  VOD  system  to  stream  any  of  the 

Plaintiffs’ copyrighted programming and to remove all broadcast programming 



                                            5 
 
identified  by  the  Plaintiffs.  In  addition,  the  2013  Contempt  Judgment  awarded 

the networks $115,046.10 in attorneys’ fees and provided that “any further failure 

to comply with the Injunction [] shall be punishable by a penalty of $10,000 per 

day of noncompliance.” App. 269.  

       After  the  2013  Contempt  Judgment  was  entered,  FilmOn  X2—FilmOn’s 

sister  company—deployed  a  new  Teleporter  technology  which  FilmOn  alleges 

was  specifically  designed  to  comply  with  the  Injunction  and  this  Circuit’s 

decision in Cartoon Network LP v. CSC Holdings, Inc., 536 F.3d 121 (2d Cir. 2008) 

(“Cablevision”)  while  still  providing  copyrighted  content  to  users.  In  Cablevision 

we  held  that  a  remote  storage  DVR  system  allowing  users  to  record  and  store 

programming  on  hard  drives  did  not  violate  the  public  performance  rights  of 

copyright  owners.  Id.  at  140.  FilmOn’s  Teleporter  System  leveraged  this  remote 

storage DVR technology to allow consumers to view television content over the 

Internet  at  essentially  the  same  time  that  the  content  was  being  broadcast  over 

the airwaves.  




                                              
2  We  refer  to  FilmOn.com,  Inc.  and  FilmOn  X  collectively  as  “FilmOn”  because 

FilmOn  X  is  an  “affiliated  compan[y]”  and  is  thus  subject  to  the  terms  of  the 
Injunction. App. 175. 

                                             6 
 
       Other companies began using similar technology in an attempt to comply 

with  the  law  and  to  deliver  copyrighted  content  to  users  over  the  Internet.  The 

television networks challenged the use of this technology—this time by suing the 

company  Aereo,  Inc.—and  this  Court  determined  that  the  technology  did  not 

infringe upon the networks’ copyrights because the technology was analogous to 

the technology in Cablevision. WNET, Thirteen v. Aereo, Inc., 712 F.3d 676, 696 (2d 

Cir.  2013)  (“Aereo  II”).  Because  FilmOn’s  Teleporter  System  is  essentially  the 

same as Aereo’s technology, this decision arguably made clear that FilmOn could 

deploy  its  Teleporter  System  to  distribute  copyrighted  material  throughout  the 

geographic scope of the Second Circuit.  

       In  an  attempt  to  prevent  FilmOn  from  deploying  this  technology 

nationwide,  the  Plaintiffs  filed  copyright  infringement actions  in  California  and 

in the District of Columbia. The California District Court enjoined FilmOn from 

using the Teleporter technology within the Ninth Circuit, Fox Television Stations, 

Inc. v. BarryDriller Content Sys., PLC, 915 F. Supp. 2d 1138, 1151 (C.D. Cal. 2012), 

and  on  September  5,  2013,  the  D.C.  District  Court  issued  another  injunction 

enjoining  FilmOn  from  deploying  the  Teleporter  technology  nationwide,  Fox 

Television Stations, Inc. v. FilmOn X LLC, 966 F. Supp. 2d 30, 52 (D.D.C. 2013). Due 



                                             7 
 
to  our  decision  in  Aereo  II,  the  D.C.  District  Court’s  nationwide  injunction 

explicitly did not apply within the geographic boundaries of the Second Circuit. 

Id.  After deployment  of  the  Teleporter System  within  the  First  Circuit,  the  D.C. 

District Court held FilmOn in contempt for violating its order. The D.C. District 

Court  warned  that  it  would  impose  a  fine  of  $20,000  per  day  for  any  further 

violations of the injunction, noting that FilmOn had once violated the underlying 

Injunction in this case. The D.C. Court’s contempt order was never appealed.  

       On June 25, 2014, the Supreme Court, in American Broadcasting Companies, 

Inc.,  v.  Aereo,  Inc.,  reversed  this  Court’s  decision  that  had  arguably  demarcated 

the Second Circuit as a safe haven for using the Teleporter technology. 134 S. Ct. 

2498  (2014)  (“Aereo  III”).  The  Supreme  Court  agreed  with  the  broadcast 

networks,  including  the  Plaintiffs,  that  “Aereo  ‘performs’  petitioners’ 

copyrighted works ‘publicly,’ as those terms are defined in the Transmit Clause.” 

Id. at 2511 (alteration omitted). The Court held that the use of the remote storage 

DVR  technology  constituted  a  public  performance  of  the  petitioners’  protected 

programming  and  determined  that  Aereo’s  technology,  which  was  previously 

permissible  within  the  geographic  scope  of  the  Second  Circuit,  was  now 

prohibited under the Copyright Act. Id. at 2507. 



                                             8 
 
      On  June  28,  2014,  a  few  days  after  the  Supreme  Court’s  decision  in  Aereo 

III,  Aereo,  Inc.  ceased  using  the  prohibited  technology.  FilmOn,  however, 

continued  to  operate  its  Teleporter  System  throughout  the  Second  Circuit.  On 

July 3, 2014, the Plaintiffs filed the underlying Order to Show Cause. Four days 

later FilmOn canceled operations of its Teleporter System. 

      The  Plaintiffs  argue  that,  after  the  Supreme  Court’s  decision  in  Aereo  III, 

FilmOn  violated  the  injunction  by  using  its  Teleporter  System  to  broadcast  the 

Plaintiffs’  copyrighted  content  within  the  Second  Circuit.  The  Plaintiffs  also 

contend  that  FilmOn  transmitted  the  copyrighted  programming  to  regions 

outside the Second Circuit. The district court agreed with the television networks 

and  held  FilmOn  and  David  in  civil  contempt,  sanctioned  FilmOn  $90,000,  and 

awarded attorneys’ fees. This appeal followed. 

               II.      DISCUSSION 

                     a. FilmOn’s Contempt Order 

      We  first  address  whether  the  district  court  abused  its  discretion  when  it 

held  FilmOn  in  contempt.  “[B]ecause  the  power  of  a  district  court  to  impose 

contempt liability is carefully limited, our review ‘of a contempt order for abuse‐

of‐discretion is more rigorous than would be the case in other situations in which 



                                            9 
 
abuse of discretion review is conducted.’” E.E.O.C. v. Local 638, 81 F.3d 1162, 1171 

(2d Cir. 1996) (quoting United States v. Local 1804‐1, Int’l Longshoremen’s Ass’n, 44 

F.3d 1091, 1096 (2d Cir. 1995)). We review the district court’s interpretation of the 

terms of a consent decree de novo and the factual findings that were the basis for 

the contempt order for clear error. Perez v. Danbury Hosp., 347 F.3d 419, 423 (2d 

Cir. 2003). 

       The  contempt  power  serves  to  “protect[]  the  due  and  orderly 

administration  of  justice  and  [to]  maintain[]  the  authority  and  dignity  of  the 

court.” Roadway Express, Inc. v. Piper, 447 U.S. 752, 764 (1980). A court may hold a 

party  in  contempt  if  (1)  the  order  the  party  failed  to  comply  with  is  clear  and 

unambiguous, (2) the proof of noncompliance is clear and convincing, and (3) the 

party has not diligently attempted to comply in a reasonable manner. Paramedics 

Electromedicina Commercial, Ltd. v. GE Med Sys. Info. Techs. Inc., 369 F.3d 645, 655 

(2d Cir. 2004).  

       The Injunction prohibits FilmOn, its “affiliated companies,” “officers,” and 

others: 

 
               from  infringing,  by  any  means,  directly  or  indirectly, 
               any of plaintiffs’ exclusive rights under Section 106 (1)‐
               (5)  of  the  Copyright  Act  including  but  not  limited  to 

                                             10 
 
             through  the  streaming  over  mobile  telephone  systems 
             and/or  the  Internet  of  any  of  the  broadcast  television 
             programming in which any plaintiff owns a copyright.  
 
App. 144. 
 
                   i. Clear and Unambiguous  

      An injunction is sufficiently clear and unambiguous if it leaves “no doubt 

in  the  minds  of  those  to  whom  it  was  addressed . . . precisely  what  acts  are 

forbidden.” Drywall Tapers & Pointers v. Local 530, 889 F.2d 389, 395 (2d Cir. 1989). 

Here,  a  violation  of  the  Injunction  is  conditioned  on  any  violation  of  the 

Copyright  Act.  App.  144.  Whether  the  Injunction  is  clear  and  unambiguous  is 

thus  directly  related  to  whether  the  Plaintiffs’  exclusive  rights  under  the 

Copyright Act were clear and unambiguous. We hold that they were.   

      FilmOn, nevertheless, argues that the Injunction is unclear and ambiguous 

because the Plaintiffs’ exclusive rights under the Copyright Act were in flux and 

were uncertain. In particular, FilmOn contends that Aereo III destroyed the state 

of  clarity  surrounding  the  Plaintiffs’  copyrights  and  created  confusion  as  to 

whether  their  Teleporter  System  now  qualified  for  a  Section  111  license.  Given 

this  confusion,  it  was  unclear  whether  FilmOn’s  continued  deployment  of  the 

Teleporter  System  would  infringe  on  the  Plaintiffs’  rights.  Because  Aereo’s 



                                           11 
 
technology  and  FilmOn’s  technology  are  nearly  identical,  FilmOn  argues  that 

dicta in the Aereo III decision comparing Aereo to a cable company cast doubt on 

whether the current regulatory regime is properly classifying their technology.  

       FilmOn’s arguments are unpersuasive. Regarding Section 111, we note that 

at no point in time has FilmOn obtained a Section 111 license.  Although at some 

point in the future FilmOn’s technology may eventually qualify for a Section 111 

license,  under  the  current  law  of  the  Second  Circuit  “Internet  retransmission 

services do not constitute cable systems under § 111.” WPIX, Inc. v. ivi, Inc., 691 

F.3d 275, 284 (2d Cir. 2012) (“ivi”).3 And whatever future door Aereo III may have 

opened  regarding  Section  111  licensing,  there  is  no  doubt  that  the  Supreme 

Court’s  holding  explicitly  slammed  shut  the  possibility  that  FilmOn  could 

continue deploying the Teleporter System throughout the Second Circuit, absent 

                                              
3 To the extent that Aereo III calls our holding in ivi into question, we note, as the 

district court did, that the Court in Aereo III did not address ivi or its holding and 
therefore  it  remains  controlling  precedent.  See  United  States  v.  Mason,  412  U.S. 
391,  395  (1973).  We  decline  to  speculate  on  whether  the  Supreme  Court  or  the 
Federal Communications Commission will, in the future, determine whether this 
technology  qualifies  as  a  cable  system  under  Section  111  of  the  Copyright  Act, 
and  we  decline  to  revisit  our  holding  in  ivi  absent  a  case  or  controversy  that 
presents us with that issue. The issue before us is not whether FilmOn is entitled 
to  a  Section  111  license;  it  is  whether  the  Plaintiffs’  exclusive  rights  under  the 
Copyright  Act  were  clear  and  unambiguous  so  as  to  allow  the  district  court  to 
hold FilmOn in contempt for violating those rights.  

                                              12 
 
a license, without violating the Copyright Act.  Aereo III explicitly held that this 

type  of  technology  “performed”  petitioner’s  copyrighted  works  “publicly”  and 

therefore violated the Copyright Act. Aereo III at 2511. The injunction, sufficiently 

clear and unambiguous on its own, became even more so after Aereo III such that 

there  should  have  been  “no  doubt in  the  minds  of  those  to  whom  it  was 

addressed” that deploying the Teleporter System was “forbidden.” Drywall, 889 

F.2d at 395. 

                  ii. Clear and Convincing Proof of Noncompliance 

      The  district  court  did  not  err  when  it  determined  that  the  proof  of 

FilmOn’s noncompliance was supported by clear and convincing evidence. Aereo 

III  made  clear  that  deploying  the  Teleporter  System  within  the  Second  Circuit 

would  violate  the  Plaintiffs’  copyright.    FilmOn  admits  that  it  deployed  its 

Teleporter System in the Second Circuit between June 28, 2014 and July 7, 2014.  

This admission belies any claim of error.  

                 iii. Diligent Attempt to Comply in a Reasonable Manner 

      The  district  court  also  did  not  err  when  it  found  that  FilmOn  did  not 

diligently attempt to comply with the Injunction in a reasonable manner. FilmOn 

correctly  understood  that  Aereo  III  materially  changed  the  Plaintiffs’  exclusive 



                                           13 
 
copyrights  under  the  Injunction.  FilmOn  incorrectly  took  it  upon  itself  to 

interpret that change. If FilmOn, being already subject to an injunction barring it 

from  infringing  the  Plaintiffs’  copyrights,  wanted  to  ensure  that  it  remained  in 

compliance with the Injunction, it “could have petitioned the District Court for a 

modification,  clarification  or  construction  of  the  order.”  McComb  v.  Jacksonville 

Paper  Co.,  336  U.S.  187,  192  (1949).  Instead,  it  “undertook  to  make  [its]  own 

determination” of what the Plaintiffs’ rights were. Id. Rather than petitioning the 

district court for clarification, FilmOn issued a press release announcing its plans 

to  file  for  a  Section  111  license,  to  continue  deploying  the  Teleporter  System  in 

New York and to expand its use nationwide.  

       Irrespective  of  whether  FilmOn  will  eventually  qualify  for  a  Section  111 

license,  the  fact  that  it  applied  for  a  license  is  not  evidence  that  it  acted  in  a 

reasonable  manner  under  the  circumstances.  As  noted  above,  FilmOn  did  not 

possess  a  Section  111  license  at  the  time  it  deployed  its  Teleporter  System,  nor 

did  it  even  apply  for  one  until  after  the  Plaintiffs  filed  the  underlying  Order  to 

Show Cause. Moreover, because the district court had already rejected FilmOn’s 

Section 111 argument before the Injunction was initially issued, the only prudent 




                                               14 
 
decision would have been to approach the District Court and argue that the law 

had changed in FilmOn’s favor. FilmOn took no such action.  

      Considering  FilmOn’s  history  of  misreading  changes  in  federal  copyright 

law and being held in contempt for violating multiple federal injunctions both in 

this Circuit and in the D.C. Circuit, a response by FilmOn to the Aereo III decision 

that  diligently  attempted  to  comply  with  the  Injunction  should  have  included 

proceeding  with  caution.    Rather  than  following  Aereo  Inc.’s  lead  and 

suspending  operations,  however,  FilmOn  cavalierly  doubled  down  and 

continued deploying the Teleporter System throughout the Second Circuit with 

plans to expand. Although it is true that Aereo III may have altered the Plaintiffs’ 

exclusive rights under the Copyright Act, FilmOn’s response to this change was 

not a diligently reasonable attempt to comply with the Injunction under which it 

was  already  required  to  operate.  We  conclude  that  the  district  court  did  not 

abuse its discretion by holding FilmOn in civil contempt.  

             b. David’s Contempt Order 
 
      We  next  address  whether  the  district  court  abused  its  discretion  when  it 

held Mr. David in contempt. The Injunction not only enjoins FilmOn but also “all 

of its officers, directors, agents, servants and employees.” App. 175. A command 



                                           15 
 
to a company is in “effect a command to those who are officially responsible for 

the conduct of its affairs.” NLRB v. Hopwood Retinning Co., 104 F.2d 302, 305 (2d 

Cir. 1939) (“Hopwood”) (quoting Wilson v. United States, 221 U.S. 361, 376 (1911)). 

Even  when  corporate  officers  are  not  a  party  to  the  original  action,  if  they 

“prevent compliance or fail to take appropriate action within their power for the 

performance  of  the  corporate  duty,  they,  no  less  than  the  corporation  itself,  are 

guilty of disobedience, and may be punished for contempt.” Hopwood, 104 F.2d at 

305.   

          According to his own statement opposing the district court’s order, David 

had  the  ability  to  prevent  FilmOn  from  deploying  the  Teleporter  System.  In 

addition,  FilmOn’s  Chief  Technology  Officer,  Mykola  Kutovyy,  stated  in  a 

declaration  that  David,  as  CEO,  had  previously  directed  him  to  limit  the 

geographic  scope  in  which  the  technology  could  function.  This  evidence 

supports  the  district  court’s  conclusion  that  David  both  had  the  power  to  force 

FilmOn to comply and failed to “take appropriate action within [his] power” to 

prevent  FilmOn  from  violating  the  injunction.  Id.  at  305.  The  district  court  did 

not abuse its discretion by holding David in contempt for FilmOn’s violation of 

the injunction.  



                                             16 
 
              c. Sanctions 
 
       We now turn to the issue of sanctions. We review the district court’s award 

of sanctions for abuse of discretion. United States v. Seltzer, 227 F.3d 36, 39 (2d Cir. 

2000)  (“This  Court  reviews  all  aspects  of  a  District  Court’s  decision  to  impose 

sanctions  for  abuse  of  discretion.”  (internal  quotation  omitted)).  A  “court’s 

interest  in  protecting  the  integrity  of  [a  consent]  decree  justifies  any  reasonable 

action  taken  by  the  court  to  secure  compliance.”  NLRB  v.  Local  3,  Int’l  Bhd.  of 

Elect. Workers, 471 F.3d 399, 406 (2d Cir. 2006) (“Local 3”) (quoting United States v. 

Local  359,  55  F.3d  64,  69  (2d  Cir.  1995)).  This  “inherent  power”  to  enforce  a 

consent judgment extends “beyond the remedial contractual terms agreed upon 

by the parties.” Id. (internal quotation omitted). This power, however, has limits. 

A district court cannot impose criminal sanctions without affording a defendant 

the  constitutional  procedural protections  of  a  jury  trial.  Int’l  Union, United  Mine 

Workers of Am. v. Bagwell, 512 U.S. 821, 837–38 (1994) (“Bagwell”). FilmOn argues 

that  the  district  court  imposed  criminal  sanctions  which  transformed  the  civil 

contempt  into  a  criminal  contempt,  and  thus  that  the  sanctions  could  not  be 




                                             17 
 
imposed absent a jury trial. We must now determine whether the district court’s 

sanctions were criminal or civil in nature. 4   

       The  nature  of  a  contempt  “turns  on  the  character  and  purpose  of  the 

sanction” issued in response to the contemptuous conduct. New York State Nat’l 

Org.  for  Women  v.  Terry,  159  F.3d  86,  93  (2d  Cir.  1998).  Criminal  sanctions  “are 

intended  primarily  to  punish  the  contemnor  and  vindicate  the  authority  of  the 

court.” Id. Civil sanctions have two purposes: to coerce compliance with a court 

order and to compensate a plaintiff. Local 28 of Sheet Metal Workers’ Int’l Ass’n v. 

E.E.O.C.,  478  U.S.  421,  443  (1986).  A  sanction  coerces  a  defendant  when  it 

“force[s] the contemnor to conform his conduct to the court’s order.” Terry, 159 

F.3d at 93. Where, as here, a sanction does not compensate the party for an injury 

caused by the contemptuous act, a sanction is civil only if its purpose is to coerce 

the contemnor into compliance. Id. at 95.5   


                                              
4  Even  though  the  district  court  stated  its  intention  to  issue  civil  sanctions  to 

coerce  the  defendant  into  compliance  with  the  Injunction,  the  district  court’s 
stated purpose is not dispositive of the nature of the contempt. See Bagwell, 512 
U.S. at 838. 
5  Whether  a  sanction  compensates  an  injured  party  becomes  irrelevant  when 

“there  is  no  contention  that  the  fines  are  intended  as  compensatory”  because 
“those facts are no more indicative of a punitive intent than of an intent to coerce 
compliance.” Terry, 159 F.3d at 95.  

                                             18 
 
       In  Bagwell,  the  Supreme  Court  delineated  the  nature  of  coercion  in  civil 

contempts  and  determined  that  a  hallmark  of  coercive  sanctions  was  that  “the 

contemnor is able to purge the contempt and obtain his release by committing an 

affirmative act, and thus ‘carries the keys of his prison in his own pocket.’” 512 

U.S. at 828 (quoting Gompers v. Buck’s Stove & Range Co., 221 U.S. 418, 442 (1911)). 

An  opportunity  to  purge  is  essential;  “[t]hus  a  flat,  unconditional  fine  totaling 

even  as  little  as  $50  announced  after  a  finding  of  contempt  is  criminal  if  the 

contemnor  has  no  subsequent  opportunity  to  reduce  or  avoid  the  fine  through 

compliance.”  Id.at  829.  “[A]  noncompensatory  fine  is  civil,  and  thus  may 

ordinarily be imposed in the absence of a criminal trial only if the contemnor is 

afforded an opportunity to purge.” People v. Operation Rescue Nat’l, 80 F.3d 64, 68 

n. 7 (2d Cir. 1996) (internal quotation omitted). 

       Since  Bagwell,  other  courts  have  applied  the  opportunity  to  purge 

requirement to serial contemnors. In situations similar to the facts in this case—

where  there  is  an  initial  injunction,  the  injunction  was  violated,  there  was  a 

subsequent  contempt  order  that  outlined  a  future  per  diem  fee  schedule  for 

further  violations,  there  was  a  subsequent  violation  of  the  injunction,  and  then 

the  contemptuous  conduct  was  purged  before  the  parties  appeared  before  the 



                                            19 
 
court—courts have recognized that previous court orders afforded the defendant 

an  opportunity  to  purge  before  entry  of  the  contempt  order  in  dispute.  See 

Salazar  ex  rel.  Salazar  v.  District  of  Columbia,  602  F.3d  431,  438  (D.C.  Cir.  2010) 

(“Salazar”);  NLRB  v.  Ironworkers  Local  433,  169  F.3d  1217,  1221  (9th  Cir.  1999) 

(“Local  433”).6  Within  this  context,  a  court’s  sanction  does  not  become  criminal 

even  if  the  court  does  not  afford  the  party  an  additional  opportunity  to  purge 

because  the  sanctions  were  “prompted  by  [the]  party’s  previous  failure  to 

purge.” Local 433, 169 F.3d at 1221. To hold otherwise would negate the coercive 

purpose of prospective fee schedules, and “compliance with laws or orders could 

never  be  brought  about  by  fines  in  civil  contempt  proceedings.”  Id.  (quotation 

omitted). Recognizing that repeated findings of contempt, with proper notice of 

daily prospective fees, provides the defendant with an adequate opportunity to 

purge comports with Bagwell’s underlying concern of protecting “the due process 

rights  of  parties  and  prevent[ing]  the  arbitrary  exercise  of  judicial  power.” 

Bagwell, 512 U.S at 834.  

                                              
6  Although  many  civil  contempt  cases  post‐Bagwell  involve  administrative 

agencies  exercising  their  statutory  authority  to  issue  civil  sanctions  and  the 
Bagwell  Court  confined  itself  to  limiting  an  Article  III  court’s  inherent  civil 
contempt  power,  Bagwell,  512  U.S.  at  838,  these  cases  are  instructive  as  to  the 
coercive character of prospective per diem fee schedules.  

                                               20 
 
       Additional  factors  illuminate  the  punitive  or  coercive  nature  of  sanctions 

and  highlight  the  concerns  connected  to  a  court’s  exercise  of  its  inherent 

contempt  authority.  The  sheer  size  of  the  sanction  is  indicative  of  whether  the 

sanction  is  intended  to  punish  or  to  coerce  a  contemnor  and  whether  there  is  a 

“need for the protection of the defendant in the adjudication process.” Terry, 159 

F.3d  at  94.  Further,  a  district  court’s  civil  contempt  power  waxes  when  the 

contemptuous act occurs in its presence and wanes when the act occurs outside 

of court. Bagwell, 512 U.S. at 833–34. The dangers related to the abuse of judicial 

authority  are  of  particular  concern  when  the  contempt  involves  “out‐of‐court 

disobedience  to  complex  injunctions  [because  they]  often  require  elaborate  and 

reliable  factfinding.”  Id.  When  the  contempt  involves  a  simple  disobedient  act, 

however,  the  “risk  of  [an]  erroneous  deprivation  from  the  lack  of  a  neutral 

factfinder”  is  diminished,  and  a  court’s  ability  to  exercise  its  inherent  civil 

contempt power is amplified. Id. at 834. Determining the purpose of a sanction is 

a fact‐specific inquiry that must be understood in the context of each individual 

case. See Terry, 159 F.3d at 94 (analyzing the purpose of sanctions “in the context 

of  this  case”).  Within  this  framework,  and  considering  these  factors,  we  now 

address the district court’s sanctions. 



                                            21 
 
       We hold that the district court’s sanctions were civil in nature because the 

purpose  of  the  sanctions  was  to  coerce  FilmOn  into  future  compliance.  The 

district court sanctioned FilmOn $90,000 for violating the Injunction. It calculated 

the  sanction  amount  by  using  the  $10,000  per  day  fee  schedule  from  the  2013 

Contempt Judgment and by fining FilmOn for every day that it had deployed the 

Teleporter  System  after  Aereo  Inc.  had  ceased  deploying  its  analogous 

technology. Although the district court’s stated rationale is not dispositive of the 

issue,  Bagwell,  512  U.S.  at  838,  the  district  court  here  noted  FilmOn’s  repeated 

disregard  for  federal  injunctions  and  recognized  the  heightened  importance  of 

ensuring FilmOn’s compliance.  

       As  the  district  court  explained,  the  sanctions  were  issued  in  response  to 

FilmOn’s repeated violation of the Injunction and similar injunctions throughout 

the  country.  FilmOn  received  notice  in  the  2013  Contempt  Judgment  that  any 

further violation  of  the  Injunction  would  result  in  daily  sanctions.  Accordingly, 

the  Fee  Schedule  was  a  coercive  tool  to  keep  FilmOn  in  compliance.  Once 

FilmOn  disobeyed  the  Injunction,  the  district  court  gave  effect  to  this  coercive 

tool by sanctioning FilmOn. Moreover, the fact that the Injunction will continue 

to  remain  in  effect  further  suggests  that  the  purpose  of  the  sanctions  was  to 



                                            22 
 
ensure  future  compliance  with  the  Injunction.  See  Local  433,  169  F.3d  at  1221 

(“[F]ines  for  completed  conduct  still  have  a  remedial  purpose  when  the  court 

order  remains  in  place  and  future  compliance  is  sought.”).  The  district  court’s 

“civil  contempt  powers  are  particularly  adapted  to  curb  recidivist  offenders” 

where  future  noncompliance  is  a  well‐founded  concern.  Id.  FilmOn’s  history  of 

aggressively pushing the bounds of the Injunction and of repeatedly neglecting 

to  petition  the  district  court  for  clarifications  further  highlights  the  sanction’s 

coercive purpose and effect.  

       The fact that the sanctions were issued after FilmOn had ceased violating 

the  Injunction  does  not  transform  them  into  retrospective,  punitive  penalties 

because  FilmOn  had  the  opportunity  to  purge  its  contemptuous  conduct.  First, 

FilmOn  violated  the  Injunction  through  its  dissemination  of  the  VOD  service. 

Then,  FilmOn  was  held  in  contempt  in  2013  and  was  given  notice  of  the 

prospective fee schedule, after which it had an opportunity to purge its conduct. 

FilmOn in fact arguably purged its conduct by deploying the Teleporter System 

in an attempt to comply with this Circuit’s interpretation of the Copyright Act’s 

public performance provision. See Cablevision 536 F.3d at 140; Aereo II, 712 F.3d at 

705. After Aereo III, however, FilmOn’s use of the technology clearly violated the 



                                             23 
 
Injunction. FilmOn did not come into compliance until nine days after Aereo Inc. 

had halted its activities. The series of contempt orders, containing notice of daily 

prospective  fines,  was  followed  by  a  clear  violation  of  the  Injunction.  FilmOn 

was afforded an opportunity to purge its conduct after Aereo III, but did not do 

so. See Salazar, 602 F.3d at 438; Local 433, 169 F.3d at 1221. The district court was 

not  required  to  give  FilmOn  an  additional  opportunity  to  purge  before  issuing 

the sanctions because these fines were prompted by FilmOn’s previous failure to 

purge. 

       Although  the  contemptuous  behavior  occurred  outside  of  the  courtroom, 

the sanctions did not pertain to “widespread, ongoing . . . violations of a complex 

injunction”  and  the  district  court  did  not  have  to  police  FilmOn’s  “compliance 

with  an  entire  code  of  conduct  that  the  court  itself  had  imposed.”  Bagwell,  512 

U.S  at  837.  The  injunction  was  relatively  simple,  and  although  copyright  law  is 

subject to change, the particular shift in law at issue here could be applied clearly 

and  predictably  to  FilmOn  because  its  Teleporter  System  was  essentially 

identical to the technology that was determined to violate the Copyright Act in 

Aereo III. Finally, the sanction totaled $90,000, a relatively minor amount which is 

not large enough to “warrant concern with the adjudication process.” Terry, 159 



                                            24 
 
F.3d  at  95.  This  reaffirms  our  conclusion  that  the  district  court’s  sanctions  were 

civil.  The  district  court  did  not  abuse  its  discretion  when  it  sanctioned  FilmOn 

$90,000 for failing to comply with the Injunction.   

              d. Attorneys’ Fees 
 
       Finally,  FilmOn  argues  that  the  district  court  abused  its  discretion  by 

awarding  attorneys’  fees  to  the  appellees.  This  Court  reviews  an  “award  of 

attorney’s  fees  for  abuse  of  discretion,  which  occurs  when  (1)  [the  court’s] 

decision rests on an error of law… or clearly erroneous factual finding, or (2) its 

decision cannot be located within the range of permissible decisions.” McDaniel 

v.  Cnty.  of  Schenectady,  595  F.3d  411,  416  (2d  Cir.  2010)  (internal  quotation 

omitted).  In  the  original  2012  Settlement  Agreement  the  Plaintiffs,  FilmOn  and 

David  agreed  that  “[i]n  the  event  of  a  dispute  arising  out  of  or  relating  to  the 

terms  of  this  [2012  Settlement]  Agreement  or  [the  Injunction],  the  prevailing 

party  shall  be  entitled to  recover  its reasonable attorneys’  fees and  costs.” App. 

156. The plain language of this agreement allows for an award of attorneys’ fees 

because this matter is related to the terms of the Injunction. We find no abuse of 

discretion in the district court’s award of attorneys’ fees.  

                              



                                              25 
 
           III.   Conclusion 

    For the foregoing reasons, we AFFIRM the district court’s decision.   




                                      26